DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 01/27/2021 is acknowledged. While all three species uses MWAVE and INTTURB, the steps in the subsequent sections, specifically VVTUB@ and VVSTORMSE are significantly different, and therefore would be burdensome to the Examiner. As such, the requirement is still deemed proper and is therefore made FINAL.

Regarding Claims 3, 6, 9, 12-15, 19-20, 32 and 33. Cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  There should be “a” in front of “non-convective turbulence. Similar corrections should be made to other limitations that are missing the letter “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 1-2, 4-5, 7-8, 10-11, 16-18, 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical 
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, specifically method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “receiving a flight profile for an aircraft, the flight profile including an at least one initial route, determining non-convective turbulence and a convective turbulence forecast for at least a portion of the at least one 
projecting the masked convective turbulence forecast for a specified nowcast period 
integrating the projected masked convective turbulence forecast and the non-convective turbulence to determine a preliminary turbulence estimate, transforming the preliminary turbulence estimate by at least one turbulence observation associated with the at least the portion of the at least one initial route, to determine a turbulence nowcast for the specified nowcast period, determining turbulence threshold compliance based on the turbulence nowcast and the flight profile,” are abstract ideas, as they involve a combination of usage of mathematical concept and human evaluation of the processed data. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “aircraft”, “aircraft frame”, and “aircraft sensor” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. Additionally, the claim recite “generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters,” and “alert for the aircraft” but said limitations are directed to insignificant post-solution activity. In summary, the claims do not recite sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate 
          In Step 2B, the claims additionally recite “aircraft”, “aircraft frame”, and “aircraft sensor” but said limitations are merely directed to data collection activity, recited at high level of generality that is well-understood, routine and conventional. Additionally, the claim recite “generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters,” and “alert for the aircraft” but said limitations are also directed to post-solution activity that is well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts, US-PGPUB 2013/0226452 (hereinafter Watts)

          Regarding Claim 1. Watts discloses a dynamic storm environment short-term in-flight turbulence forecast (Abstract), comprising:

receiving a flight profile for an aircraft, the flight profile including an at least one initial route (Paragraph [0017], initial flight plans; Paragraph [0224])
determining non-convective turbulence and a convective turbulence forecast for at least a portion of the at least one initial route (Paragraph [0186], mountain wave turbulence and convectively-induced turbulence)
receiving lightning data for at least the portion of the at least one initial route (Paragraph (Paragraph [0173]; [0170], lightning; Fig. 21, ASI index for lightning);
masking the convective turbulence forecast by the received lightning data (Paragraph [0212], data overlays; Fig. 10);
projecting the masked convective turbulence forecast for a specified nowcast period (Paragraph [0184], nowcast and forecast system out to 12 hours lead time)
integrating the projected masked convective turbulence forecast and the non-convective turbulence to determine a preliminary turbulence estimate (Paragraph [0030, GTG turbulence forecast with EDR reports superimposed; Fig. 2s);
transforming the preliminary turbulence estimate by at least one turbulence observation associated with the at least the portion of the at least one initial route, via a processor, to determine a turbulence nowcast for the specified nowcast period (Paragraphs [0184]-[0185], computing a number of turbulence diagnostics using numerical weather prediction model)
Paragraph [0298], company thresholds established to ensure safety); and
generating a turbulence exception if the turbulence nowcast exceeds threshold turbulence parameters (Paragraph [0163], reports are made whenever a minimum level of turbulence is exceeded)

          Regarding Claim 2. Watts discloses the turbulence exception comprises an alert for the aircraft and/or determining an at least one adjusted route (Paragraph [0269], scoring system, and acceptable level of turbulence, where flashing according to their color coding scheme or warning indicators)

          Regarding Claim 18. Watts discloses the at least one turbulence observation includes at least one of an in-flight turbulence observation, PIREP data, and a real-time turbulence observation, observations (Paragraph [0219])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watts, US-PGPUB 2013/0226452 in view of Ballin et al., US-PGPUB 2013/0080043 (hereinafter Ballin)

          Regarding Claim 4. Watts discloses affecting the flight plans depending on the turbulence level (Paragraphs [0270]-[0271])

Watts does not explicitly disclose determination of the at least one adjusted route is based on flight profile data.

Ballin discloses calculating new route based on weather hazards (Paragraph [0168]; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ballin in Watts and determine of the at 

          Regarding Claim 5. Watts discloses the flight profile data comprises at least one of flight service type, flight destination location, aircraft airframe, and available fuel reserves (Paragraph [0209], algorithm adjusted by aircraft type)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, US-PGPUB 2013/0226452 in view of Leblanc, US-PGPUB 2014/0368361 (hereinafter Leblanc)

          Regarding Claim 27. Watts discloses providing an aircraft turbulence nowcast for a geospatial aviation volume (Abstract), comprising:

determining non-convective turbulence values for a geospatial aviation volume associated with an at least one aircraft (Paragraph [0186], mountain wave turbulence)
determining convective turbulence forecast values for the geospatial aviation volume (Paragraph [0186], convectively-induced turbulence);
masking convective turbulence forecast values for the geospatial aviation volume by lightning data for the geospatial aviation volume to provide masked convective turbulence values for the geospatial aviation volume (Paragraph [0212], data overlays; Fig. 10);
Paragraph [0184], nowcast and forecast system out to 12 hours lead time);
integrating the non-convective turbulence values and projected masked convective turbulence values to provide a preliminary turbulence estimate for the geospatial aviation volume for the specified nowcast period (Paragraph [0030, GTG turbulence forecast with EDR reports superimposed; Fig. 2s);
transforming the preliminary turbulence estimate by actual turbulence observations
associated with the geospatial aviation volume to generate an aircraft turbulence nowcast for the geospatial aviation volume associated with the at least one aircraft (Paragraphs [0184]-[0185], computing a number of turbulence diagnostics using numerical weather prediction model)

Watts does not disclose transmitting the aircraft turbulence nowcast to a control system associated with the at least one aircraft.

Leblanc discloses sending the nowcasts to a control system (Paragraph [0101]; Abstract; Paragraph [0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Leblanc in Watts and transmit the aircraft turbulence nowcast to a control system associated with the at least one aircraft, so that the pilots may avoid extreme weather conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bunch, US-PGPUB 2009/0219197, Systems and methods for supplemental weather information presentation on a display

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865